Citation Nr: 0809094	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  00-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for a skin condition, lichen simplex.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel






INTRODUCTION

The veteran had active service from April 1991 to March 2000.  
Her DD Form 214 shows an additional four months and 2 days of 
active service, the specific dates of which are not verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied a compensable 
evaluation for lichen simplex and denied service connection 
for migraine headaches.  The veteran perfected her appeal and 
the Board granted service connection for migraine headache in 
an October 2002 decision.  The claims folder was transferred 
to the RO in Montgomery, Alabama, and that RO issued the 
October 2002 rating decision which granted a 30 percent 
evaluation for the veteran's migraine headaches.  The veteran 
appealed the disability rating.  

The veteran's claim for a compensable rating for the skin 
condition, lichen simplex, came before the Board in August 
2003.  The Board remanded the claim for a VA skin 
examination.  

Both the skin condition and migraine headache claim came 
before the Board in November 2005.  The Board remanded the 
skin condition claim to obtain a VA exam.  The Board remanded 
the migraine headache initial rating claim for a Manlincon 
issue.  Specifically, the RO failed to provide a statement of 
the case (SOC) and the appeal was not perfected.

It appears that the VA exam for the skin condition has been 
completed and that the RO provided a SOC to the veteran for 
her migraine headache claim.  However, the veteran did not 
perfect her appeal for migraine headaches by providing a 
timely substantive appeal after the RO issued its July 2007 
SOC.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2007).  Therefore, this issue is not in appellate 
status.  In this regard, written argument submitted in 
February 2008, which cited the migraine issue, does not 
appear to be an effort from the representative to appeal this 
issue.  In any event, it is not timely. 
FINDING OF FACT

The veteran has a skin condition that involves 17 percent of 
her total body surface, 25% of the exposed areas of her arms, 
and 20% of the exposed areas of her legs.


CONCLUSION OF LAW

The criteria for a rating of 30 percent evaluation, but no 
greater, for the service connected skin condition, lichen 
simplex, has been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods, based upon the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an 
original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's lichen simplex is currently rated 10 percent 
disabled under the criteria of 38 C.F.R. § 4.118, Diagnostic 
Code 7899-7806.  The veteran's specific disability is not 
listed on the Rating Schedule, and the RO assigned Diagnostic 
Code 7899 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part 
and "99."  See 38 C.F.R. § 4.20 (2007).  The RO determined 
that the most closely analogous diagnostic code is 38 C.F.R. 
§ 4.118, DC 7806, dermatitis or eczema.

The Board notes that the regulations pertaining to conditions 
of the skin have been changed during the course of this 
appeal.  In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991), the United States Court of Veterans Appeals (now the 
United Stated Court of Appeals for Veterans Claims) (Court) 
held that when the governing law or regulations change during 
an appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  However, the General 
Counsel of VA has held that where a law or regulation changes 
during the pendency of a claim for a higher rating, the Board 
must first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  The Board must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
generally consider the claim pursuant to both versions during 
the course of an appeal.  See VAOPGCPREC 3-2000; 65 Fed. Reg. 
33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

Prior to August 30, 2002, Diagnostic Code 7806 provided for a 
10 percent rating for exfoliation, exudation or itching, if 
involving an exposed surface or extensive area; a 30 percent 
rating was warranted for constant exudation or itching, 
extensive lesions, or marked disfigurement; a 50 percent 
rating was warranted for ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective 
August 30, 2002, dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 

In March 2006, the veteran underwent a VA exam for her lichen 
simplex.  The examiner indicated that the claims file had 
been reviewed.  The examiner noted that the claims file 
contained no recent medical records from a dermatologist or 
records of recent skin biopsies.

The veteran reported a history of itchy lesions on her arms 
and legs since 1995.  She indicated that the lesions 'come 
and go' and that her arms and legs break out when the season 
changes.  The veteran does not see a dermatologist and has no 
prescription medication for her skin.  The veteran indicated 
that she uses over-the-counter hydrocortisone cream on her 
arms and legs twice a day for five days of every week.  She 
indicated that she has never been treated with oral 
medication and does not have light therapy.  She did not 
indicate any side effects from her treatment and has no 
systemic symptoms.  No history of skin cancer was indicated.

On examination, the examiner noted that no eczema or bullous 
lesions were seen.  The veteran had no skin infection.  The 
examiner noted that the veteran had scattered papules that 
have increased pigmentation located on her outer upper arms 
and on her outer forearms bilaterally.  The examiner 
indicated that the lesions cover about 25% of the exposed 
areas of the veteran's arms, and that the lesions on her arms 
involve less than 10% of her total body surface.  

It was noted that the veteran also had scattered 
hyperpigmented papules on the back of her left calf, on both 
thighs, and scattered over both shins.  The lesions on her 
legs involve about 20% of the exposed areas of her legs, and 
involve about 7% of her total body surface.  No scarring or 
acne was noted at the examination.

The diagnosis of the veteran's skin condition is 
papulonodular hyperpigmented skin lesions involving 
approximately 17% of the total body surface.  Her condition 
is treated with over-the-counter topical hydrocortisone 
cream.

The Board notes that in order to warrant the next higher 
rating of 30 percent under the new regulations promulgated in 
August 2002, the veteran's condition must involve 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

Under the old criteria, a 30 percent rating was warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

Under the criteria enacted in August 2002, the Board finds 
that because the veteran's lesions cover 25% of the exposed 
areas of her arms and 20% of the exposed areas of her legs, 
the veteran is entitled to a 30 percent rating under DC 7806.  

In addition, it is clear from the evidence that the veteran's 
skin disability is recurrent.  The Board also takes notice of 
the fact that skin disorders are often associated with 
periods of exacerbation and remission.  With that in mind, 
the Board believes careful consideration should be given to 
evidence which reflects symptomatology during periods of 
flare-ups.  With this in mind, the Board is unable to find 
that there is objective evidence of constant exudation, 
extensive lesions, or marked disfigurement to warrant a 30 
percent rating under the old criteria.  However, the record 
does persuasively show that the veteran has complained of 
constant itching over the course of the appeal.  Her 
complaints of constant itching to medical care providers have 
been consistent.  The Board therefore finds that a 30 percent 
rating under the provisions of the prior DC 7806 is 
warranted.

However, the preponderance of the evidence is against a 
finding of ulceration or extensive exfoliation or crusting, 
systemic or nervous manifestations, or exceptionally 
repugnant disability to warrant a rating in excess of 30 
percent under the prior DC 7806.  Likewise, the preponderance 
of the evidence is against entitlement to a rating in excess 
of 30 percent under the new DC 7806 criteria.  The VA 
examiner estimated that 17 percent of the total body area was 
affected, 25% of the exposed areas of the arms are affected, 
and 20% of the exposed legs are affected, but a rating in 
excess of 30 percent would require involvement of 40 percent 
or more of the body or exposed areas.  

In regards to the newer rating criteria (effective August 30, 
2002), the Board notes that the medical evidence reflects 
that the veteran has been treated with Hydrocortisone and 
other topical creams.  She has not required constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs.

The Board finds that the post-service medical record, as a 
whole, provides evidence against a claim higher than 30 
percent. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board finds that the veteran is entitled to a disability 
rating of 30 percent, and to that extent, the appeal is 
granted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2000 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her possession to the AOJ.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, Vasquez-Florez  requirements were satisfied by 
a letter dated January 2003, indicating that the Board was 
developing the veteran's case, and requesting additional 
treatment records and evidence of the veteran's skin 
disabilities.  Subsequent to this letter, the matter was 
remanded by the Board for additional development.  Another 
letter, dated March 2004, specifically requested information 
showing that the veteran's condition more closely meets the 
next higher rating criteria or higher.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  

Simply stated, not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a March 2005 
supplemental statement of the case after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  The veteran was afforded a VA medical examination 
on March 2006.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating of 30 percent for lichen 
simplex is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


